Citation Nr: 1734691	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-27 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory condition, to include asthma and bronchial problems.


WITNESS AT HEARING ON APPEAL

Appellant and fiancé


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1969.  He served in the Army.  The Veteran served in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a video conference hearing held in Cleveland, OH before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing is of record.

The Veteran is unrepresented at this time.  The Veteran's former representative, North Carolina Division of Veterans Affairs, withdrew representation in December 2016 because the Veteran was no longer a resident of the state.  The Veteran was notified of the withdrawal of representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his asthma symptoms developed shortly after service.  Specifically the Veteran contends that his asthma is due to exposure to Agent Orange.  The Veteran underwent an examination for a respiratory condition in April 2012.  The VA examiner listed the Veteran's diagnosis as asthma and estimated the diagnosis was assigned in the 1970s.  The examiner noted the Veteran stated that he developed asthma after the military while in his 20s or 30s.  The examiner performed pulmonary function testing and concluded the Veteran's airway obstruction was compatible with the findings on exam of asthma.  The examiner opined that it was less likely than not that the Veteran's asthma was incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale section the examiner stated there was only one incident of bronchitis noted in service and there was no evidence of, "recurring pul dis or asthma."

The Board finds another VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examiner's opinion did not address multiple incidents in service where the Veteran was seen for respiratory problems or an upper respiratory infection (URI).  The Veteran's Service Treatment Records (STRs) show the Veteran was diagnosed with an URI in July 1968 and put on bedrest.  In October 1968 the Veteran was seen for bronchitis.  Again in October 1968 the Veteran went to the emergency room for upper respiratory problems.  The discharge summary lists the Veteran's diagnosis as, "pneumonia, bilateral, broncho."  In August 1969, the Veteran complained of a cough and sore throat.  He was diagnosed with bronchitis.  

Additionally, the examiner did not discuss the relationship, if any between the current respiratory disability and the presumed exposure to herbicides during service. 

The Board finds a new VA examination is required to address the Veteran's diagnosis of chronic obstructive pulmonary disease (COPD) that appears in the medical records in August 2012 after the VA examination was conducted. See e.g. private treatment records of G.B.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA or private treatment records, including any treatment records from Lorain Community Hospital in Ohio, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.
 
2.  Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his respiratory condition.

a) For each respiratory condition diagnosed, including asthma and chronic obstructive pulmonary disease, state whether it is at least as likely as not (a 50% or better probability) etiologically related to the Veteran's presumed exposure to herbicides.

b) For each respiratory condition diagnosed, including asthma and chronic obstructive pulmonary disease, state whether it is at least as likely as not (a 50% or better probability) that the condition had its onset in service or is otherwise etiologically related to the Veteran's service.

The examiner should discuss the upper respiratory problems/infections listed above that are documented in the Veteran's service treatment records, including those in July 1968, October 1968, and August 1969.

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing any other indicated development, re-adjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran (and his representative if the Veteran becomes represented at a later date) and he should be afforded a reasonable opportunity for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




